MEMORANDUM**
In these consolidated appeals, Henry Matthies, Edward and Shirley Blome, and Jerry and Dianne Burright appeal pro se the district court’s judgment on the pleadings dismissing their consolidated actions challenging the recording of notices of federal tax hens against their property by Tony Nave, the Yellowstone County Recorder. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Brennan v. Southwest Airlines Co., 134 F.3d 1405, 1409, 1412 (9th Cir.1998), and we affirm.
The district court properly denied appellants’ motion to remand to state court because the United States is a party to this action and it involves a federal question. See 28 U.S.C. § 1346(a)(2); TKB Int’l v. United States, 995 F.2d 1460, 1464 (9th Cir.1993) (holding that the requirements for fifing a federal tax lien are a matter of federal law).
The district court properly granted judgment on the pleadings because there was no genuine issue of material fact as to whether the lien notices were valid and properly filed under federal law, notwithstanding the Montana statute upon which appellants rely. See 26 U.S.C. § 6323(f)(3); 26 C.F.R. § 301.6323(f)-1(d); United States v. Polk, 822 F.2d 871, 873 (9th Cir.1987) (citing United States v. Brosnan, 363 U.S. 237, 240, 80 S.Ct. 1108, 4 L.Ed.2d 1192 (1960)).
Appellants’ remaining contentions are unpersuasive.
Appellants’ motion to file a second reply brief is granted. The clerk shall file the reply brief received on April 14, 2003.
AFFIRMED.

The disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.